DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-6 have been examined and rejected. This is the first Office action on the merits.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al (JP 2009282686) in view of Kuroda et al (U.S. Patent No. 11,170,262).

a non-transitory computer-readable recording medium having stored therein a learning program that causes a computer to execute a process comprising: setting a score, for each of one or more labels assigned to each set of data to be subjected to learning, based on an attribute of the set of data to be subjected to learning, or a relation between the set of data to be subjected to learning and another set of data to be subjected to learning, by disclosing a program for learning a classification model using expert data and non-expert data with reliability [paragraph 29]. A corresponding coordinate of expert data and non-expert data is obtained, a distance from the non-expert data to the expert data is calculated, and the calculated distance is applied to a predetermined rule to define a neighborhood distance [paragraphs 18, 36]. Expert data is then searched within the range of the neighborhood distance from a selected non-expert data and a probability is calculated that the label attached to the non-expert data matches the label attached to the expert data [paragraphs 18, 39-41]. The calculated probability is applied to a predefined reliability function to determine the reliability of the labeling of the non-expert data [paragraphs 18, 42]. 
	Nakata teaches causing learning to be performed... by use of the score set for the label assigned to the set of data to be subjected to learning, by disclosing a classification model learning a classification model for performing the labeling on desired data based on non-expert data to which the determined reliability is added and the expert data [paragraphs 18, 29].
	Nakata does not expressly teach that causing the learning to be performed with a neural network. Kuroda discloses that it was well known to perform learning on a neural network using a plurality of labels to classify recognition target data [Abstract, column 2, lines 37-42]. This would allow better fault tolerance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause learning to be performed on a neural network, as taught by Kuroda. This would provide better fault tolerance.

wherein the process further comprises: identifying each of sets of neighborhood data to be subjected to learning that are positioned within a predetermined distance from the set of data to be subjected to learning, and setting the score based on proportions of labels assigned to the sets of neighborhood data to be subjected to learning, by disclosing that a corresponding coordinate of expert data and non-expert data is obtained, a distance from the non-expert data to the expert data is calculated, and the calculated distance is applied to a predetermined rule to define a neighborhood distance [Nakata, paragraphs 18, 36]. Expert data is then searched within the range of the neighborhood distance from a selected non-expert data and a probability is calculated that the label attached to the non-expert data matches the label attached to the expert data [Nakata, paragraphs 18, 39-41]. The calculated probability is applied to a predefined reliability function to determine the reliability of the labeling of the non-expert data [Nakata, paragraphs 18, 42].

5-3.	Regarding claim 4, Nakata-Kuroda teach all the limitations of claim 1, wherein the process further comprises: identifying each of sets of neighborhood data to be subjected to learning that are positioned within a predetermined distance from the set of data to be subjected to learning, by disclosing that a corresponding coordinate of expert data and non-expert data is obtained, a distance from the non-expert data to the expert data is calculated, and the calculated distance is applied to a predetermined rule to define a neighborhood distance [Nakata, paragraphs 18, 36].
	Nakata teaches setting the score by using: proportions of labels assigned to the sets of neighborhood data to be subjected to learning; and a weight according to distances between the set of data to be subjected to learning and the sets of neighborhood data to be subjected to learning, by disclosing that expert data is searched within the range of the neighborhood distance from a selected non-expert data and a probability is calculated that the label attached to the non-expert data matches [Nakata, paragraphs 18, 39-41]. The calculated probability is applied to a predefined reliability function to determine the reliability of the labeling of the non-expert data [Nakata, paragraphs 18, 42]. The reliability is reflected in the data weight, and corresponds to setting a score.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al (JP 2009282686), in view of Kuroda et al (U.S. Patent No. 11,170,262), and further in view of Chen et al (Pub. No. US 2018/0053071).

6-1.	Regarding claim 2, Natakta-Kuroda teach all the limitations of claim 1. Nakata-Kuroda do not expressly teach wherein the process further comprises: when the attribute of the set of data to be subjected to learning follows mixed distributions including plural distributions, setting the score based on a mixture ratio in the mixed distributions. Chen discloses classifying an object using semi-supervised data to label unlabeled data in a dataset [paragraph 4]. The following indicators are received: A first indicator indicating a partially labeled dataset containing a subset of observation vectors that are labeled [paragraphs 100, 61]; a second indicator indicating a label set that includes a list of permissible values a target value of each observation vector may have [paragraphs 101, 62]; a third indicator that indicates a relative weighting value that specifies a relative amount of the information from its neighbors versus its initial label information [paragraphs 102, 68]; a fourth indicator of a kernel function to apply [paragraphs 103, 69]; a fifth indicator of a kernel parameter to apply to the kernel function [paragraphs 104, 70]; a sixth indicator of a labeling convergence test [paragraphs 105, 71]; a seventh indicator of a labeling convergence test value [paragraphs 106, 72]; an eighth indicator of a distance function [paragraph 107]; a ninth indicator of a number of supplemental labeled points that defines a number of additional data points of partially labeled dataset that are identified for truth labeling on each iteration [paragraph 108]; and a tenth indicator of a number of times to perform supplemental [paragraph 109]. Using the received indicators, a classification matrix is initialized that defines a label probability distribution matrix for each observation vector [paragraph 114] and an updated classification matrix is computed that defines a label probability for each permissible value defined in the partially labeled dataset for each observation vector [paragraph 115]. A label with a highest classification value is selected as the target value or label for the observation vector [paragraph 118] and output [paragraph 120]. This would allow the prediction/classifier model to be better defined. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define a label probability distribution matrix for each observation vector and an updated classification matrix that defines a label probability for each permissible value defined in the partially labeled dataset for each observation vector, as taught by Chen. This would allow the prediction/classifier model to be better defined.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ALVIN H TAN/Primary Examiner, Art Unit 2178